Exhibit 10.2

EXECUTION

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“First Amendment”) is entered into as of May 31, 2012, among POSTROCK ENERGY
SERVICES CORPORATION, a Delaware corporation (“PESC”), POSTROCK MIDCONTINENT
PRODUCTION, LLC, a Delaware limited liability company (“MidContinent”; and
together with PESC, collectively, the “Borrowers” and individually a
“Borrower”), ROYAL BANK OF CANADA, as Administrative Agent and Collateral Agent
for the Lenders parties to the hereinafter defined Credit Agreement (in such
capacities, the “Administrative Agent” and “Collateral Agent,” respectively) and
the undersigned Lenders comprising Required Lenders.

Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 21, 2010 among Borrowers, the Administrative Agent, the Collateral
Agent and the Lenders parties thereto (the “Credit Agreement”). Unless otherwise
defined in this First Amendment, capitalized terms used herein shall have the
meaning set forth in the Credit Agreement; all section, exhibit and schedule
references herein are to sections, exhibits and schedules in the Credit
Agreement; and all paragraph references herein are to paragraphs in this First
Amendment.

In connection with the redetermination of the Borrowing Base to be effective as
of the First Amendment Effective Date, the Borrowers and Lenders have agreed to
amend the Credit Agreement as hereinafter set forth.

Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:

Paragraph 1. Amendments. Effective as of the First Amendment Effective Date
(hereinafter defined), the Credit Agreement is amended as follows:

1.1 Cover Page. The cover page of the Credit Agreement is amended to add beneath
the line reading “Initial Borrowing Base $225,000,000” the following:

“Borrowing Base Effective July 31, 2011: $200,000,000

Borrowing Base Effective First Amendment Effective Date: $177,000,000”

1.2 Preliminary Statements. The Preliminary Statements at the beginning of the
Credit Agreement are amended as follows:

(a) Preliminary Statement (11) is amended by deleting the figures “19,200,100”
and “$14,700,000” and replacing them with the figures “$19,258,147.20” and
“$14,727,092.87”, respectively.

(b) New Preliminary Statements (14) through (22) are added after Preliminary
Statement (13) to read as follows:

“(14) Effective as of July 31, 2011, the Borrowing Base was redetermined
pursuant to Section 2.02(c) to be $200,000,000.

 

   1         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

(15) Effective as of July 26, 2011, Quest Transmission Company, LLC, a Delaware
limited liability company, was merged with and into PESC with PESC being the
surviving entity.

(16) Following the 2011 sale by Quest Eastern Resource LLC to an Affiliate of
Magnum Hunter Resources Corporation of certain producing properties in Wetzel,
Lewis and Braxton Counties, West Virginia, which properties were not collateral
for the Obligations but which secured the Amended QRC Facility (and which sale
excluded Quest Eastern Resources LLC’s gathering pipeline system to the extent
not located in Lewis and Wetzel Counties, the Heartwood Forestland #1 Hyman PH-2
well and the Haught P-2 salt well and remaining acreage in West Virginia and in
Steuben County, New York), the Amended QRC Facility was paid off and the Liens
securing the Amended QRC Facility were released.

(17) Quest Eastern Resource LLC changed its name to PostRock Eastern Production,
LLC on July 13, 2011.

(18) Pursuant to a Guaranty dated July 31, 2011, PostRock Eastern Production,
LLC became a Guarantor of the Obligations under this Agreement.

(19) Producing well bores located in West Virginia owned by MidContinent and
subject to an existing first Lien securing the Obligations and an existing
second Lien securing the Secured Pipeline Loan, were conveyed by MidContinent to
PostRock Eastern Production, LLC. Since already subjected to a Lien in favor of
the Collateral Agent for the benefit of the Lenders, PostRock Eastern
Production, LLC did not execute a mortgage on the acquired well bores.

(20) PESC pledged 100% of its equity in PostRock Eastern Production, LLC to
secure the Obligations.

(21) On February 21, 2012, the Secured Pipeline Loan was repaid in full by the
borrowers. Pursuant to Section 10.21 of this Agreement, the liens on KPC
Pipeline, LLC’s assets securing both the Secured Pipeline Loan and the
Obligations under this Agreement were released and terminated and the pledge of
KPC Pipeline, LLC’s equity was also terminated.

(22) In connection with the redetermination of the Borrowing Base to be
effective as of the First Amendment Effective Date, the Borrower and Lenders
have agreed to amend the Credit Agreement as hereinafter set forth.”

1.3 Definitions. Section 1.01 of the Credit Agreement is amended as follows:

(a) The following definition is amended in its entirety to read as follows:

“Agreement means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment and as may be further amended from time to time.”

“Amended QRC Facility means the $35,000,000 amended and restated term facility
of even date herewith provided to Eastern, as borrower, by Royal Bank of Canada
and secured by such borrower’s assets, namely, the non-producing Marcellus
assets which Amended QRC Facility was repaid and terminated on June 17, 2011.”

 

   2         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

“Applicable Rate means, from time to time, the following percentages per annum,
based upon the Utilization Percentage:

 

Pricing
Level

  

Utilization Percentage

   Eurodollar
Rate     Base
Rate     Letters
of
Credit     Commitment   1    < 75%      3.50 %      2.50 %      3.50 %      0.75
%  2    > 75% but < 90%      3.75 %      2.75 %      3.75 %      0.75 %  3    >
90%      4.00 %      3.00 %      4.00 %      0.75 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Utilization Percentage shall become effective on the date such change occurs.

In the event that at any time after the First Amendment Effective Date, the
Total Outstandings exceed the Target Amount, the percentages set forth in the
foregoing pricing grid above for the “Eurodollar Rate,” “Base Rate” and “Letters
of Credit” for each applicable pricing level will be increased by 1.5% and
applied (on per annum basis) only to the amount of the Total Outstandings that
exceed the Target Amount for each day that the Total Outstandings exceed the
Target Amount. The pricing grid above (without the 1.5% increase) shall remain
applicable to Total Outstandings that are equal to or less than the Target
Amount even during such time as the Total Outstandings exceed the Target
Amount.”

“Borrower Affiliate means each Borrower’s respective Subsidiaries other than the
Excluded Subsidiaries.”

“Borrowing Base Value means, with respect to any Collateral, the value
attributed to such collateral in the most recent Borrowing Base redetermination,
as the loan amount that may be supported by the Borrowing Base for such
Collateral, as determined by the Administrative Agent and approved by the
Lenders or Required Lenders (as applicable) from time to time in accordance with
Section 2.02 of this Agreement.

“Change of Control means (i) Parent shall fail to own, directly or indirectly,
or fail to have voting control over, 100% of the equity interest of Borrowers or
(ii) a Parent Change of Control shall occur.”

“Collateral means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Borrower and its respective Subsidiaries
(other than the Excluded Subsidiaries except that the Constellation Equity
pledged by CEPM is Collateral for purposes of the Loan Documents) in or upon
which a Lien now or hereafter exists in favor of the Secured Parties, or the
Administrative Agent or Collateral Agent on behalf of the Secured Parties,
including, but not limited to the Borrowing Base Oil and Gas Properties, the
Bluestem Gathering System, the KPC Pipeline, and substantially all of the
personal property (including stock and other equity interests) of the Borrowers
and their respective Subsidiaries (other than the Excluded Subsidiaries) whether
under this Agreement, the Collateral Documents, or under any other document
executed by any Borrower Affiliate and delivered to the Administrative Agent,
Collateral Agent or any Secured Party. Collateral does not include any Excluded
Assets or the Three Little Pipes.”

 

   3         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

“Eastern means PostRock Eastern Production LLC, a Delaware limited liability
company, formerly known as Quest Eastern Resource LLC.”

“Excluded Subsidiaries means CEPM and any other Subsidiary of Parent that Parent
may form after the date of this Agreement that is not also a Subsidiary of a
Borrower.”

“Guarantors means Parent and every present and future Subsidiary of the
Borrowers (other than the Excluded Subsidiaries), which undertakes to be liable
for all or any part of the Obligations by execution of a Guaranty.”

“Loan Party means each of the Borrowers, each Guarantor, and each other entity
that is an Affiliate of the Borrowers that executes one or more Loan Documents.
For the avoidance of doubt, the term “Loan Party” does not include any Excluded
Subsidiary but as of the First Amendment Effective Date does include KPC
Pipeline, LLC.”

“Marcellus Assets means the producing Marcellus shale gas properties previously
owned by MidContinent and conveyed (subject to the Lien securing the
Obligations) by MidContinent to Eastern and located in West Virginia that
constitute part of the Borrowing Base Oil and Gas Properties that were initially
acquired by Eastern from PetroEdge Resource (WV) LLC and transferred to Quest
Cherokee by Eastern and acquired by MidContinent by merger.”

“Material Disposition means any sale, transfer or other disposition of Borrowing
Base Oil and Gas Properties or other Collateral or series of related sales,
transfers or other dispositions of Borrowing Base Oil and Gas Properties that
yields gross proceeds to the Borrowers or their respective Subsidiaries in
excess of $1,000,000.”

“Mortgages means the mortgages, deeds of trust, or similar instruments executed
by any of the Loan Parties in favor of Administrative Agent or Collateral Agent,
for the benefit of the Secured Parties, including the Mortgages creating a first
lien on the Borrowing Base Oil and Gas Properties and the Bluestem Gathering
System (and, as of the First Amendment Effective Date, the KPC Pipeline) and all
supplements, assignments, amendments, and restatements thereto (or any agreement
in substitution therefor, and Mortgage means each of such Mortgages).”

“Secured Pipeline Loan means the term loan facility in the amount of $15,000,000
entered into of even date herewith by KPC Pipeline, LLC and PESC, as borrowers,
and RBC as administrative agent for the lenders party thereto, secured by a
first lien on the KPC Pipeline and by a second lien on the Collateral on which
the Lenders under this Agreement have a first lien and which was repaid in full
and terminated on February 21, 2012.”

“Transfer Payments means any payment made to Parent or any of the Excluded
Subsidiaries.”

 

   4         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

(b) The following definitions are inserted alphabetically into Section 1.01 of
the Credit Agreement:

“CEPM means Constellation Energy Partners Management, LLC, a Delaware limited
liability company and direct Subsidiary of Parent.”

“Constellation Equity means collectively (i) 485,065 Class A Units and
(ii) 5,918,894 Class B Common Units in Constellation Energy Partners LLC, a
Delaware limited liability company, owned by CEPM.”

“First Amendment means that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of May 31, 2012, among the Borrowers, the
Guarantors, Royal Bank of Canada, as Administrative Agent, Collateral Agent and
the Required Lenders party thereto.”

“First Amendment Effective Date means June 1, 2012.”

“Target Amount means $120,000,000, subject to reduction as provided in
Section 2.15.”

(c) The definition of “Marcellus Assets” is deleted and the defined term
“Appalachia Assets” is substituted therefor to read as follows:

“Appalachia Assets and Marcellus Assets means the producing Appalachia shale gas
properties previously owned by MidContinent and conveyed (subject to the Lien
securing the Obligations) by MidContinent to Eastern and located in West
Virginia that constitute part of the Borrowing Base Oil and Gas Properties that
were initially acquired by Eastern from PetroEdge Resource (WV) LLC and
transferred to Quest Cherokee by Eastern and acquired by MidContinent by
merger.”

(d) The definition of “Marcellus Gathering System” is deleted and the defined
term “Appalachia Gathering System” is substituted therefor to read as follows:

“Appalachia Gathering System means that portion of the gathering system relating
to the Appalachia Assets that is owned by Eastern.”

(e) Clause (1) of the definition of Net Available Cash, is amended by deleting
the words “the Marcellus Assets” and substituting therefor the words “certain
Marcellus shale assets” and adding at the end thereof the following:

; and as it applies to the sale of the KPC Pipeline or the equity of KPC
Pipeline, LLC, Net Available Cash shall be net of consideration paid to officers
and employees under retention agreements made to facilitate such sale or entered
into at such time as PESC determined to sell the KPC Pipeline or the KPC
Pipeline, LLC equity;”

(f) The term “Marcellus Assets” in the definition of Capital Expenditure, is
deleted and the defined term “Appalachia Assets” is substituted therefor.

 

   5         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

1.4 Section 2.02(a). Section 2.02(a) of the Credit Agreement is amended by
deleting the second sentence thereof and replacing it with two new sentences
reading as follows, which will precede the last sentence thereof:

“The Borrowing Base effective as of the First Amendment Effective Date is
$177,000,000 and will automatically reduce by $1,000,000 a month effective as of
the last day of each month commencing May 30, 2012 and continuing each month
thereafter until the earlier of (i) September 30, 2012 and (ii) the date that
(A) the Total Outstandings are equal to or are less than the Target Amount; and
(B) the Borrowing Base has been reduced to an amount equal to or less than the
Target Amount. Such automatic Borrowing Base reductions will be in addition to
any reductions in the Borrowing Base required by Section 2.04(c) or
Section 2.04(d).”

1.5 Section 2.02(c). The last sentence of Section 2.02(c) of the Credit
Agreement is amended to read as follows:

“Such redetermined Borrowing Base, subject to the other provisions of this
Agreement, shall be the Borrowing Base until the effective date of the next
redetermination of the Borrowing Base as set out in Section 2.02(d), subject to
being automatically reduced (i) pursuant to Section 2.04(d)(i) upon the sale of
the Appalachia Assets, by the Borrowing Base Value of the Appalachia Assets (as
determined based upon the most recently delivered Reserve Report) pursuant to
Section 2.02(l)(i), (ii) pursuant to Section 2.04(d)(ii) upon the sale of the
KPC Pipeline (or KPC Pipeline, LLC equity) by the Net Available Cash received
from such sale pursuant to Section 2.02(l)(ii), and (iii) by the $7,500,000
additional equity investment by White Deer Energy in Parent (if required to be
made pursuant to Section 6.23), which proceeds shall have been contributed by
Parent to PESC pursuant to Section 6.23 and applied as a prepayment and which
will reduce the Borrowing Base in accordance with Section 2.02(l)(iii) unless,
at the time of the events described in clauses (ii) and (iii) the Total
Outstandings are equal to or are less than the Target Amount and the Borrowing
Base has been reduced to an amount equal to or less than the Target Amount (in
which case the automatic reduction requirement shall not apply to such
particular events).”

1.6 Section 2.02(l). Section 2.02(l) of the Credit Agreement is amended to read
as follows:

“(l) Upon (i) the sale of the Appalachia Assets, and contemporaneously
therewith, the Borrowing Base will be reduced by (A) the Borrowing Base Value of
the Appalachia Assets (as determined based upon the most recently delivered
Reserve Report), (ii) the sale of the KPC Pipeline (or the KPC Pipeline, LLC
equity), and contemporaneously therewith, the Borrowing Base will be reduced by
the Net Available Cash resulting from such sale if at the time of such sale the
Total Outstandings exceed the Target Amount and the Borrowing Base exceeds the
Target Amount, and (iii) PESC’s prepayment of Revolving Loans (or Cash
Collateralization of Letters of Credit, if no Revolving Loans are outstanding)
from proceeds of the $7,500,000 additional equity investment by White Deer
Energy in Parent, which proceeds shall have been contributed by Parent to PESC
pursuant to Section 6.23, the Borrowing Base will be reduced by $7,500,000 if at
the time of such prepayment the Total Outstandings exceed the Target Amount and
the Borrowing Base exceeds the Target Amount.”

 

   6         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

1.7 Section 2.04(c). Section 2.04(c) of the Credit Agreement is amended to read
as follows:

“(c) Mandatory Prepayments of Borrowing Base Value from Net Available Cash. An
amount equal to Borrowing Base Value of any Collateral sold in a Material
Disposition (other than a Disposition (whether a Material Disposition or
otherwise) of the Appalachia Assets which shall be governed by
Section 2.04(d)(i) and a Disposition (whether a Material Disposition or
otherwise) of the Constellation Equity which shall be governed by
Section 2.04(d)(iii)) shall be prepaid on the Revolving Loans (or be used to
Cash Collateralize Letters of Credit, if no Revolving Loans are outstanding) by
the selling Borrower or any of its Subsidiaries (other than the Excluded
Subsidiaries) to the extent payable out of the Net Available Cash received by
such Borrower or such Subsidiary. On any date on which a Borrower or another
Loan Party makes a Material Disposition of any of the Borrowing Base Oil and Gas
Properties, the Borrowing Base shall be automatically reduced by the Borrowing
Base Value of the properties so Disposed. Net Available Cash to the extent
received by the Borrower or such Subsidiary shall be used to prepay outstanding
Revolving Loans in an amount at least equal to the excess of Total Outstandings
over the reduced Borrowing Base (or to Cash Collateralize Letters of Credit, if
no Revolving Loans are outstanding). Following any such prepayment and reduction
of the Borrowing Base, any Borrower shall have the right to request a Borrowing
Base redetermination (which right shall be in addition to any Borrower’s right
to request a redetermination of the Borrowing Base pursuant to Section 2.02(h)).
(For clarification, a prepayment of the Revolving Loans may be reborrowed, if,
after a Borrowing Base redetermination or automatic reduction (if required
hereunder), there is sufficient Borrowing Base to permit such reborrowing).”

1.8 Section 2.04(d). Section 2.04(d) of the Credit Agreement is amended to read
as follows:

“(d) Mandatory Prepayments from Certain Sales.

(i) Net Available Cash received by a Loan Party from the Disposition of the
Appalachia Assets shall be prepaid contemporaneously with the closing of any
such Disposition to the extent received by a Loan Party. On the date a Loan
Party Disposes of the Appalachia Assets, (a) the Borrowing Base shall be
automatically reduced by the Borrowing Base Value of the Appalachia Assets (as
determined based upon the most recently delivered Reserve Report) pursuant to
Section 2.02(l(i)) and the Target Amount shall be reduced by the Borrowing Base
Value (so determined) of the Appalachia Assets pursuant to Section 2.15. As of
the First Amendment Effective Date, the Borrowing Base Value of the Appalachia
Assets (as determined based upon the most recently delivered Reserve Report) is
$10,000,000. Net Available Cash received by a Loan Party from the Disposition of
the Appalachia Assets shall be used to prepay outstanding Revolving Loans (or to
Cash Collateralize Letters of Credit, if no Revolving Loans are outstanding) in
an amount at least equal to the excess of Total Outstandings over the Borrowing
Base, to the extent received by a Loan Party. Following any such prepayment and
reduction of the Borrowing Base, any Borrower shall have the right to request a
Borrowing Base redetermination (which right shall be in addition to any
Borrower’s right to request a redetermination of the Borrowing Base pursuant to
Section 2.02(h)). For the avoidance of doubt, any prepayment resulting in Total
Outstandings being less than the Borrowing Base may be reborrowed.

 

   7         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

(ii) Net Available Cash received by PESC or KPC Pipeline, LLC from the
Disposition of the KPC Pipeline and/or KPC Pipeline, LLC equity shall,
contemporaneously with the closing of any such Disposition, be used to prepay
outstanding Revolving Loans (or to Cash Collateralize Letters of Credit, if no
Revolving Loans are outstanding) to the extent received by a Loan Party. On the
date PESC or KPC Pipeline, LLC Disposes of the KPC Pipeline and/or KPC Pipeline,
LLC equity, the Borrowing Base shall be automatically reduced, dollar for
dollar, by the amount of the Net Available Cash received; provided however that
if, at the time of such prepayment the Target Amount is in effect and (i) the
Total Outstandings are equal to or are less than the Target Amount and (ii) the
Borrowing Base has been reduced to an amount equal to or less than the Target
Amount, then the Borrowing Base will not be automatically reduced.

(iii) Net Available Cash received by CEPM or any PostRock Party from the
Disposition of any or all of the Constellation Equity meeting the requirements
for a Material Disposition shall, contemporaneously with the closing of any such
Disposition, be used to prepay outstanding Revolving Loans (or to Cash
Collateralize Letters of Credit, if no Revolving Loans are outstanding) to the
extent received by CEPM or any PostRock Party. No such prepayment or cash
collateralization will reduce either the Borrowing Base or the Target Amount.”

1.9 Section 2.08(b). The figure “$157,000” in Section 2.08(b) of the Credit
Agreement is replaced with the figure “$156,450”.

1.10 Section 2.15. A new Section 2.15 is added to the Credit Agreement to read
as follows:

“2.15 Target Amount. The Target Amount in effect as of the First Amendment
Effective Date is $120,000,000. Upon the sale of any Borrowing Base Oil and Gas
Properties, including the Appalachia Assets, and contemporaneously therewith,
the Target Amount will be reduced by the Borrowing Base Value of such assets.
Neither the sale of the KPC Pipeline or KPC Pipeline, LLC equity nor the
$7,500,000 additional equity investment by White Deer Energy in Parent, which
proceeds shall have been contributed by Parent to PESC pursuant to Section 6.23,
nor the sale of the Constellation Equity will have any effect on the Target
Amount. The Target Amount will be in effect until the effective date of the
first Borrowing Base redetermination following the First Amendment Effective
Date, which is scheduled for October 31, 2012, at which time the Target Amount
will be of no further force or effect and shall cease to have any continuing
significance. Notwithstanding that Total Outstandings under this Agreement may
exceed the Target Amount, the Borrowers shall be entitled to borrow up to the
amount of the Borrowing Base then in effect.”

1.11 Section 5.08. The penultimate sentence of Section 5.08 of the Credit
Agreement is amended to read as follows:

“Upon the proper filing of UCC financing statements, the recording of the
Mortgages, and the taking of the other actions required by the Administrative
Agent, the Liens

 

   8         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

granted by KPC Pipeline, LLC will constitute valid and enforceable first, prior
and perfected Liens on the Collateral constituting the KPC Pipeline in favor of
the Administrative Agent, for the ratable benefit of the Lenders, subject to
Permitted Liens.”

1.12 Section 6.01(d). Section 6.01(d) of the Credit Agreement is amended by
deleting the words “Marcellus Assets” and substituting therefor the words
“Appalachia Assets”.

1.13 Section 6.10. The last sentence of Section 6.10 of the Credit Agreement is
amended to read as follows:

“Additionally, Administrative Agent may, at the request of the Required Lenders,
conduct or cause to be conducted a commercial field examination of the
Borrowers’ and their respective Subsidiaries’ (other than the Excluded
Subsidiaries) financial and accounting records and Borrowers shall pay the cost
of such commercial field examination; provided so long as no Event of Default
shall exist and be continuing, no more than one such commercial field
examination shall be undertaken at the Borrowers’ expense during any period of
twelve consecutive months and the Borrowers shall not be obligated to pay more
than $20,000 for any such annual commercial field examination.”

1.14 Section 6.14. Section 6.14 of the Credit Agreement is amended to read as
follows:

“6.14 Guaranties; New Subsidiaries’ Collateral Documents. As an inducement to
the Administrative Agent and Lenders to enter into this Agreement, cause Parent
and each Subsidiary of the Borrowers (other than the Excluded Subsidiaries) to
execute and deliver to Administrative Agent a Guaranty executed by the Parent
and Borrowers’ Subsidiaries (other than the Excluded Subsidiaries), each in form
and substance reasonably satisfactory to the Administrative Agent, providing for
the guaranty of payment and performance of the Obligations. In addition, within
thirty (30) days after the formation or acquisition of any Subsidiary of any
Borrower after the date hereof (other than the Excluded Subsidiaries), cause
such Subsidiary to execute and deliver to the Administrative Agent (a) a
Guaranty in form and substance reasonably satisfactory to the Administrative
Agent, providing for the guaranty of payment and performance of the Obligations,
(b) Collateral Documents in form and substance reasonably satisfactory to the
Administrative Agent creating Liens in all Borrowing Base Oil and Gas Properties
and substantially all of the property of such Subsidiary and in the equity
interests in such Subsidiary, subject to Permitted Liens, and (c) certified
copies of such Subsidiary’s Organization Documents and opinions of counsel with
respect to such Subsidiary and such Guaranty, and (d) such other documents and
instruments as may be required with respect to such Subsidiary pursuant to
Section 6.15.”

1.15 Section 6.15(a). Section 6.15(a) of the Credit Agreement is amended to read
as follows:

“(a) The Borrowers shall cause each of their respective Subsidiaries (other than
the Excluded Subsidiaries) to take such actions and to execute and deliver such
documents and instruments as the Administrative Agent shall require to ensure
that the Administrative Agent or Collateral Agent on behalf of the Secured
Parties shall, at all times, have received currently effective duly executed
Loan Documents granting Liens and security interests in all Borrowing Base Oil
and Gas Properties and in substantially all of the property of the Borrowers and
their Subsidiaries (other than (y) the Three Little Pipes (which because of
their minimal value have not been, and are not contemplated to

 

   9         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

be, subjected to a Lien) and (z) the Excluded Subsidiaries), including all
capital stock, partnership, joint venture, membership interests, or other equity
interests except for (i) any motor vehicle or other equipment that has a
certificate of title and a fair market value of less than $50,000, (ii) Excluded
Assets, and (iii) those properties and assets as to which the Administrative
Agent shall determine in its sole discretion (in consultation with the
Borrowers) that the costs of obtaining such security interest are excessive in
relation to the value of the security to be afforded thereby; provided, that
with respect to rights of way, easements, leases or other similar property
interests acquired by any Loan Party after the date hereof relating to the
Bluestem Gathering System now owned by MidContinent, the KPC Pipeline owned by
KPC Pipeline, LLC or other gathering system or pipeline hereafter acquired, the
relevant Loan Party shall promptly grant to the Collateral Agent as additional
security for the Obligations, within 60 days after each June 30th and
December 31st, a security interest in and Mortgage on each right of way,
easement, lease or other similar property interest acquired by it during the six
month period ended on such June 30 or December 31, as applicable, and not
constituting an Excluded Asset. As of the First Amendment Effective Date, PESC
will pledge 100% of its equity ownership interest in KPC Pipeline, LLC and the
Borrowers will cause Parent to cause the pledge of the Constellation Equity
owned by CEPM, as additional Collateral to secure the Obligations.”

1.16 Section 6.15(c). The first sentence of Section 6.15(c) of the Credit
Agreement is amended to read as follows:

“The Liens required by this Section 6.15 shall be first priority Liens in favor
of the Administrative Agent or Collateral Agent for the benefit of the Secured
Parties, subject to no other Liens except Permitted Liens of the type described
in Section 7.01.”

1.17 Section 6.23. A new Section 6.23 of the Credit Agreement is amended to read
as follows:

“6.23 Additional White Deer Energy Investment. If, by July 15, 2012, Borrowers
do not provide to the Administrative Agent and Lenders a fully executed
counterpart copy of a purchase and sale agreement providing for the sale of
PESC’s 100% equity ownership interest in KPC Pipeline, LLC and/or a sale of the
KPC Pipeline subject only to commercially reasonable and customary closing
conditions and timing provisions (such purchase and sale agreement, the “KPC
PSA”), PESC will, by July 20, 2012, cause White Deer Energy to make an
additional equity investment in Parent of $7,500,000. PESC will cause the full
amount of such $7,500,000 additional equity investment in Parent to be
contributed by Parent to PESC on the day it is received. PESC covenants and
agrees, within one (1) Business Day of receipt of the proceeds of such
additional equity investment, to prepay outstanding Revolving Loans (or to Cash
Collateralize Letters of Credit, if no Revolving Loans are outstanding). If
(i) prior to July 15, 2012 any White Deer Energy Additional Investment is made;
(ii) by July 15, 2012, Borrowers provide to the Administrative Agent and Lenders
the KPC PSA and thereafter any White Deer Energy Additional Investment is made;
or (iii) by July 15, 2012, Borrowers do not provide to the Administrative Agent
and Lenders the KPC PSA and thereafter one or more White Deer Energy Additional
Investments are made that exceed the required $7,500,000 equity investment (any
such excess, collectively, the “Excess WDE Investment”), then Borrowers shall
not be required to utilize the proceeds of any one or more of such White Deer
Energy Additional Investments to repay Revolving

 

   10         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

Loans (or to Cash Collateralize Letters of Credit, if no Revolving Loans are
outstanding) in the case of (i) and (ii) and Borrowers shall not be required to
utilize the proceeds of the Excess WDE Investments to repay Revolving Loans (or
to Cash Collateralize Letters of Credit, if no Revolving Loans are outstanding)
in the case of (iii). If Borrowers opt to prepay Revolving Loans with the
proceeds of any White Deer Energy Additional Investment or any Excess WDE
Investment referred to in the immediately preceding sentence, pursuant to and in
accordance with Section 2.04(a) of this Agreement, any such payment or
prepayment of the Revolving Loans may be reborrowed by Borrowers, subject to the
terms and conditions hereof, unless a Default or Event of Default has occurred
and is continuing or would arise as a result thereof, and shall not reduce the
Borrowing Base.

1.18 Article VII. The third parenthetical in the preamble to Article VII of the
Credit Agreement is amended to read as follows:

“(other than the Excluded Subsidiaries but for purposes of Sections 7.01 and
7.07 CEPM shall not be an Excluded Subsidiary)”

1.19 Section 7.01(z). Section 7.01(z) of the Credit Agreement is amended to read
as follows:

“(z) Intentionally deleted;”

1.20 Section 7.01(bb). Section 7.01(bb) of the Credit Agreement is amended to
read as follows:

“(bb) Intentionally deleted; and”

1.21 Section 7.01(cc). Section 7.01(cc) of the Credit Agreement is amended to
read as follows:

“(cc) Intentionally deleted.”

1.22 Section 7.02(f). Section 7.02(f) of the Credit Agreement is amended to read
as follows:

“(f) acquisitions by any Borrower or its Subsidiaries of Oil and Gas Properties
provided any such acquired Oil and Gas Properties are pledged to secure, on a
first lien basis, the Obligations;”

1.23 Section 7.02(m). Section 7.02(m) of the Credit Agreement is amended to read
as follows:

“(m) Intentionally deleted;”

1.24 Section 7.02(o). Section 7.02(o) of the Credit Agreement is amended to read
as follows:

“(o) Intentionally deleted.”

 

   11         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

1.25 Section 7.04(l). Section 7.04(l) of the Credit Agreement is amended to read
as follows:

“(l) with respect to KPC Pipeline, LLC, which shall not incur any Indebtedness
other than trade accounts payable incurred in the ordinary course of business
and Guaranty Obligation Indebtedness arising out of KPC Pipeline, LLC’s
executing Loan Documents to secure the Obligations;”

1.26 Section 7.06. The language in the first sentence of Section 7.06 of the
Credit Agreement before the words “except that” is amended to read as follows:

“Except in connection with the Restructure Transactions, merge, dissolve,
liquidate, or consolidate with or into, or convey, transfer, lease or otherwise
Dispose of (whether in one transaction or in a series of related transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person;”

1.27 Sections 7.06(a), (b), (c) and (d). The parenthetical reading “(other than
any Excluded Subsidiary, KPC Pipeline LLC or any of its Subsidiaries) in
Sections 7.06(a), (b), (c) and (d) of the Credit Agreement is amended to read
“(other than any Excluded Subsidiaries)”.

1.28 Section 7.07(e). Section 7.07(e) of the Credit Agreement is amended to read
as follows:

“(e) Dispositions of the Appalachia Assets and Appalachia Gathering System
provided that the Borrowers shall make the prepayment required under
Section 2.04(d)(i) in accordance with such Section;”

1.29 Section 7.07(f). Section 7.07(f) of the Credit Agreement is amended to read
as follows:

“(f) Dispositions of the KPC Pipeline and/or KPC Pipeline, LLC equity provided
that the Borrowers shall make the prepayment required under Section 2.04(d)(ii)
in accordance with such Section;”

1.30 Section 7.07(k). Section 7.07(k) of the Credit Agreement is amended to read
as follows:

“(k) Disposition by PESC of its membership interests in KPC Pipeline, LLC
provided that the Borrowers shall make the prepayment required under
Section 2.04(d)(ii) in accordance with such Section;”

1.31 Section 7.07(m). Section 7.07(m) of the Credit Agreement is amended to read
as follows:

“(m) Dispositions of the Constellation Equity provided that the Borrowers shall
make the prepayment required under Section 2.04(d)(iii) in accordance with such
Section.”

 

   12         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

1.32 Section 7.08. Section 7.08 of the Credit Agreement is amended to read as
follows:

“7.08 Transfer Payments; Restricted Payments; Distributions and Redemptions.
Declare or make, directly or indirectly, any Restricted Payment or Transfer
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:

(a) each Subsidiary may make Transfer Payments and Restricted Payments to the
Borrowers; and to Wholly-Owned Subsidiaries of the Borrowers (other than
Excluded Subsidiaries);

(b) each Borrower and its Subsidiaries may make Transfer Payments and Restricted
Payments to PESC (or through a parent to PESC) of direct costs and expenses to
be paid by PESC on its behalf and PESC may make Transfer Payments to its
Subsidiaries (other than Excluded Subsidiaries) to enable such Subsidiaries to
pay direct costs and expenses on their own behalf;

(c) each Borrower and its Subsidiaries may make Transfer Payments and Restricted
Payments to PESC (or through a parent to PESC) for general and administrative
expenses allocated to it in any particular period in accordance with the G&A
Formula; and PESC may make Transfer Payments and Restricted Payments to its
Subsidiaries (other than Excluded Subsidiaries) for general and administrative
expenses to be paid by such Subsidiary or may pay such general and
administrative expenses of such Subsidiary on such Subsidiary’s behalf in
accordance with the G&A Formula;

(d) each Borrower and its Subsidiaries may make Transfer Payments and Restricted
Payments to PESC (or through a parent to PESC) to fund drilling expenses of
Eastern and expenses to keep lease rights owned by Eastern from expiring, in an
aggregate amount for all such expenses not to exceed $5,000,000, and PESC may
make Transfer Payments to Eastern in such aggregate amount; provided, however
any such Transfer Payments and/or Restricted Payments are funded using only
proceeds of any White Deer Energy Additional Investment;

(e) each Borrower and its Subsidiaries may make Transfer Payments and Restricted
Payments to PESC (or through a parent to PESC) in an amount equal to its
consolidated income tax liability (with the method of allocation of income tax
obligations to be reasonably acceptable to the Lenders);

(f) Intentionally deleted;

(g) Intentionally deleted;

(h) Intentionally deleted;

(i) MidContinent and any of its Subsidiaries may make payments to Eastern as
operator of the Appalachia Assets, pursuant to that certain gas gathering
agreement between MidContinent (f/k/a Quest Cherokee) and Eastern relating to
gas gathering in the Appalachian region; and

(j) Intentionally deleted.”

1.33 Section 7.11. Clause (vii) of Section 7.11 of the Credit Agreement is
amended to read “intentionally deleted”.

 

   13         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

1.34 Section 7.14 The language in the first sentence of Section 7.14 of the
Credit Agreement before clause (a) is amended to read as follows:

“Permit, except for amendments or assignments made to accommodate, permit, or
otherwise made in connection with the Restructure Transactions (including the
White Deer Energy Investment), the $7,500,000 equity investment made by Parent
in PESC, in accordance with Section 6.23 of this Agreement (with proceeds of an
equity investment in Parent made by White Deer Energy), any Excess WDE
Investment, and any other White Deer Energy Additional Investment,”

1.35 Section 8.01(b). Section 8.01(b) of the Credit Agreement is amended to add
“6.23” after “6.12” and before the word “or”.

1.36 Section 8.01(e). Clause (i) of Section 8.01(e) of the Credit Agreement is
amended by deleting the words “or, solely as regards a default under the Secured
Pipeline Loan, KPC Pipeline, LLC” and the words “under the Secured Pipeline Loan
or”.

1.37 Section 8.01(m). Clause (ii) of Section 8.01(m) of the Credit Agreement is
amended by deleting the words “and except as to the second Lien for the benefit
of the Lenders on the KPC Pipeline”.

1.38 Section 10.01(c). The first sentence of Section 10.01(c) of the Credit
Agreement is amended to read as follows:

“Upon any sale, transfer, or Disposition of Collateral which is permitted
pursuant to the Loan Documents, including without limitation a Disposition of
the Appalachia Assets pursuant to Section 7.07(e) and a Disposition of the KPC
Pipeline and/or KPC Pipeline, LLC equity pursuant to Section 7.07(f), and upon 5
Business Days’ prior written request by the Borrowers (which request must be
accompanied by (i) true and correct copies of all material documents of transfer
or Disposition, including any contract of sale, (ii) a preliminary closing
statement and instructions to the title company, if any, (iii) all requested
release instruments in form and substance satisfactory to the Administrative
Agent and (iv) if required, written consent of the requisite Lenders), the
Administrative Agent and/or Collateral Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of Liens granted to the Administrative Agent and/or
Collateral Agent for the benefit of the Secured Parties pursuant hereto in such
Collateral.”

1.39 Section 10.01. Section 10.01 of the Credit Agreement is amended by adding
new Section 10.01(g), Section 10.01(h) and Section 10.01(i) thereto to read as
follows:

“(g) If after the effectiveness of the first Borrowing Base redetermination
following the First Amendment Effective Date, which is scheduled for October 31,
2012 and after giving effect to any prepayment of Revolving Loans made by
Borrowers in connection therewith, there is no Borrowing Base Deficiency, the
Borrowers may request that the pledge of the KPC Pipeline, KPC Pipeline, LLC
equity and Constellation Equity be released, and the Administrative Agent agrees
to, and the Lenders hereby instruct the Administrative Agent and Collateral
Agent to, at the Borrowers’ expense, execute and authorize such releases of the
KPC Pipeline, KPC Pipeline, LLC equity and Constellation Equity as the Borrowers
shall reasonably request within 30 days of such request from Borrower. Any
release under this Section 10.01(g) (i) must be in writing and signed by the
Administrative Agent; (ii) will not require any payment or prepayment by
Borrower on the Revolving Loans (or Cash Collateralization of Letters of Credit,
if no Revolving Loans are outstanding) as consideration for the release; and
(iii) will not reduce the Borrowing Base.

 

   14         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

(h) If the KPC Pipeline, LLC equity is sold pursuant to Section 7.07(f), the
Administrative Agent and/or Collateral Agent will, and is hereby authorized to,
(A) release the Liens created under the Loan Documents on the assets of KPC
Pipeline, LLC and (B) release the Guaranty of KPC Pipeline, LLC. Any release
under this Section 10.01(h) must be in writing and signed by the Administrative
Agent.

(i) If any or all the Constellation Equity is sold pursuant to Section 7.07(m),
the Administrative Agent and/or Collateral Agent will, and is hereby authorized
to, release the Liens created under the Loan Documents on the Constellation
Equity. Any release under this Section 10.01(i) must be in writing and signed by
the Administrative Agent.”

1.40 Exhibit A Form of Borrowing Notice. Section 3(b) of the Form of Borrowing
Notice attached as Exhibit A to the Credit Agreement is amended to read as
follows:

 

  “3(b) Borrowing Base as of most recent redetermination: $                
(after taking into account any automatic or other required reduction)”

Paragraph 2. Effective Date. This First Amendment shall not become effective
until the date (such date, the “First Amendment Effective Date”) the
Administrative Agent receives all of the agreements, documents, certificates,
instruments, and other items described below:

(a) this First Amendment, executed by the Borrowers, the Guarantors, the
Administrative and the Required Lenders;

(b) a Guaranty, a Security Agreement assumption agreement, UCC-1 financing
statement, UCC-1 fixture filing financing statement and Mortgages covering the
KPC Pipeline from KPC Pipeline, LLC;

(c) a Second Amendment to Amended and Restated Pledge and Security Agreement
pledging the KPC Pipeline, LLC equity signed by the parties thereto;

(d) a pledge agreement from Constellation Energy Partners Management, LLC, a
Delaware limited liability company and Subsidiary of Parent (“CEPM”), pledging
all of CEPM’s and any other PostRock Party’s equity interest in Constellation
Energy Partners, together with (i) a securities account control agreement from
the securities intermediary holding such securities, (ii) delivery of physical
certificates with accompanying blank stock or unit powers, or (iii) delivery of
an acknowledgment of pledge;

(e) a Reg U Statement from the appropriate PostRock Party;

(f) fees and expenses required to be paid pursuant to Paragraph 6 of this First
Amendment, to the extent invoiced prior to the First Amendment Effective Date;

 

   15         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

(g) from the Borrowers, CEPM, KPC Pipeline, LLC and each other Guarantor, such
certificates of secretary, assistant secretary, manager, or general partner, as
applicable, as the Administrative Agent may require, certifying (i) resolutions
of its board of directors, managers or members (or their equivalent) authorizing
the execution and performance of this First Amendment and the other Loan
Documents which such Person is executing in connection herewith, (ii) the
incumbency and signature of the officer executing such documents, and
(iii) either no change in such Person’s Organization Documents since
September 21, 2010 or attaching copies of such Person’s Organization Documents
together with all amendments thereto;

(h) from Baker Botts LLP, as counsel for the Borrowers, CEPM, KPC Pipeline, LLC
and each other Guarantor, a legal opinion as the authority of each to enter into
the Loan Documents contemplated by this First Amendment and as the validity,
binding nature and enforceability of the Loan Documents to the extent not
covered by local counsel’s opinions in (i) or (j) below and as to such other
matters as the Administrative Agent may reasonably request;

(i) from Crowe & Dunlevy, LLP, as counsel for STP, a legal opinion as the
authority of STP to enter into the Loan Documents contemplated by this First
Amendment to which it is a party and as counsel for KPC Pipeline, LLC, as to the
validity, binding nature and enforceability of the Oklahoma Collateral Documents
entered into by such Persons in connection with this First Amendment and as to
such other matters as the Administrative Agent may reasonably request; and

(j) from Stinson Morrison & Hecker, LLP, as Kansas and Missouri local counsel
for KPC Pipeline, LLC, as to the validity, binding nature and enforceability of
the Kansas Collateral Documents entered into by KPC Pipeline, LLC in connection
with this First Amendment and as to such other matters as the Administrative
Agent may reasonably request.

Paragraph 3. Waiver.

(a) The Lenders hereby waive any non-compliance with the provisions of
Section 2.02(d) requiring Administrative Agent to announce the April 30, 2012
redetermined Borrowing Base by no later than May 15, 2012 and agree that the
Borrowers shall not be deemed in Default solely by reason of such
non-compliance.

(b) The foregoing waiver shall not be deemed to be a waiver by the Lenders of
any other covenant, condition or obligation on the part of the Borrowers under
the Credit Agreement or any other Loan Document, except as set forth in
Paragraph 3 of this First Amendment. In addition, the foregoing waiver shall in
no respect evidence any commitment by the Lenders to grant any future consents
or waivers of any covenant, condition or obligation on the part of the Borrowers
under the Credit Agreement or any other Loan Document. Any further waivers or
consents must be specifically agreed to in writing in accordance with
Section 10.01 of the Credit Agreement.

Paragraph 4. Acknowledgment and Ratification. The Borrowers and the Guarantors
each (i) consent to the agreements in this First Amendment and (ii) agree and
acknowledge that the execution, delivery, and performance of this First
Amendment shall in no way release, diminish, impair, reduce, or otherwise affect
the respective obligations of the Borrowers or any Guarantor under the Loan
Documents to which it is a party, which Loan Documents shall remain in full
force and effect, as amended and waived hereby, and all rights thereunder are
hereby ratified and confirmed.

Paragraph 5. Representations. The Borrowers and the Guarantors each represent
and warrant to the Administrative Agent and the Lenders that as of the First
Amendment Effective Date and after

 

   16         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

giving effect to the amendments set forth in this First Amendment (a) all
representations and warranties in the Loan Documents are true and correct in all
material respects as though made on the date hereof, except to the extent that
any of them speak to a different specific date, and (b) no Default or Event of
Default exists.

Paragraph 6. Expenses, Funding Losses. The Borrower shall pay on demand all
reasonable costs, fees, and expenses paid or incurred by the Administrative
Agent incident to this First Amendment, including, without limitation, Attorney
Costs in connection with the negotiation, preparation, delivery, and execution
of this First Amendment and any related documents, filing and recording costs,
and the costs of title insurance endorsements, if any.

Paragraph 7. Miscellaneous.

(a) This First Amendment is a “Loan Document” referred to in the Credit
Agreement. The provisions relating to Loan Documents in Article X of the Credit
Agreement are incorporated in this First Amendment by reference. Unless stated
otherwise (i) the singular number includes the plural and vice versa and words
of any gender include each other gender, in each case, as appropriate,
(ii) headings and captions may not be construed in interpreting provisions,
(iii) this First Amendment will be construed, and its performance enforced,
under New York law and applicable federal law and (iv) if any part of this First
Amendment is for any reason found to be unenforceable, all other portions of it
nevertheless remain enforceable.

Paragraph 8. Counterparts. This First Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this First Amendment by telecopy, facsimile,
photocopy or by sending a scanned copy by electronic mail shall be effective as
delivery of a manually executed counterpart of this First Amendment. Any
signature page of a counterpart may be detached therefrom without impairing the
legal effect of the signatures thereon and attached to another counterpart
identical in form thereto but having attached to it one or more additional
signature pages signed by other parties.

Paragraph 9. ENTIRE AGREEMENT. THIS FIRST AMENDMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS AMENDMENT AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

Paragraph 10. Parties. This First Amendment binds and inures to the benefit of
the Borrowers, the Guarantors, the Administrative Agent, the Collateral Agent,
the Lenders, and their respective successors and assigns.

Paragraph 11. Further Assurances. The parties hereto each agree to execute from
time to time such further documents as may be necessary to implement the terms
of this First Amendment.

Paragraph 12. Release. As additional consideration for the execution, delivery
and performance of this First Amendment by the parties hereto and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into this
First Amendment, the Borrowers warrant and represent to the Administrative
Agent, the Collateral Agent and the Lenders that no facts, events, statuses or
conditions exist or have existed which, either now or with the passage of time
or giving of notice, or both, constitute or will

 

   17         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

constitute a basis for any claim or cause of action against the Administrative
Agent, the Collateral Agent or any Lender or any defense to (i) the payment of
Obligations under the Revolving Notes and/or the Loan Documents, or (ii) the
performance of any of their obligations with respect to the Revolving Notes
and/or the Loan Documents. In the event any such facts, events, statuses or
conditions exist or have existed, Borrowers unconditionally and irrevocably
hereby RELEASE, RELINQUISH and forever DISCHARGE Administrative Agent, the
Collateral Agent and the Lenders, as well as their predecessors, successors,
assigns, agents, officers, directors, shareholders, employees and
representatives, of and from any and all claims, demands, actions and causes of
action of any and every kind or character, past or present, which Borrowers may
have against any of them or their predecessors, successors, assigns, agents,
officers, directors, shareholders, employees and representatives arising out of
or with respect to (a) any right or power to bring any claim for usury or to
pursue any cause of action based on any claim of usury, and (b) any and all
transactions relating to the Loan Documents occurring prior to the date hereof,
including any loss, cost or damage, of any kind or character, arising out of or
in any way connected with or in any way resulting from the acts, actions or
omissions of any of them, and their predecessors, successors, assigns, agents,
officers, directors, shareholders, employees and representatives, including any
breach of fiduciary duty, breach of any duty of fair dealing, breach of
confidence, breach of funding commitment, undue influence, duress, economic
coercion, conflict of interest, negligence, bad faith, malpractice, intentional
or negligent infliction of mental distress, tortious interference with
contractual relations, tortious interference with corporate governance or
prospective business advantage, breach of contract, deceptive trade practices,
libel, slander or conspiracy, but in each case only to the extent permitted by
applicable Law.

The parties hereto have executed this First Amendment in multiple counterparts
to be effective as of the First Amendment Effective Date.

Remainder of Page Intentionally Blank

Signature Pages to Follow.

 

   18         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the First Amendment Effective Date.

 

BORROWERS:

 

POSTROCK ENERGY SERVICES CORPORATION,

as a Borrower

By:   /s/ David J. Klvac  

David J. Klvac

Chief Accounting Officer

POSTROCK MIDCONTINENT PRODUCTION, LLC,

as a Borrower,

By:

 

POSTROCK ENERGY SERVICES

CORPORATION,

Its sole member

By:   /s/ David J. Klvac  

David J. Klvac

Chief Accounting Officer

GUARANTORS:

 

POSTROCK ENERGY CORPORATION,

a Delaware corporation,

as Guarantor

By:   /s/ David J. Klvac  

David J. Klvac

Executive Vice President, Chief Financial Officer and Chief Accounting Officer

STP NEWCO, INC.,

a Delaware corporation,

as a Guarantor

By:   /s/ David J. Klvac  

David J. Klvac

Chief Financial Officer

 

   Signature Page 1         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

POSTROCK EASTERN PRODUCTION, LLC,

a Delaware limited liability company,

as Guarantor

By:

 

POSTROCK ENERGY SERVICES CORPORATION,

a Delaware corporation,

its sole member

By:   /s/ David J. Klvac  

David J. Klvac

Chief Accounting Officer

 

   Signature Page 2         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

ROYAL BANK OF CANADA,

as Administrative Agent and Collateral Agent

By:   /s/ Susan Khokher

Name:   Susan Khokher Title:   Manager, Agency

AGREED TO AS OF THE FIRST

AMENDMENT EFFECTIVE DATE

BY THE FOLLOWING REQUIRED

LENDERS:

 

L/C ISSUER AND LENDER:

 

ROYAL BANK OF CANADA, as Lender

and L/C Issuer

By:   /s/ Leslie P. Vowel  

Leslie P. Vowell

Attorney-in-Fact

 

SUNTRUST BANK,

as Lender

By:    

Name:    

Title:    

 

KEYBANK NATIONAL ASSOCIATION,

as Lender

By:   /s/ Craig Hanselman

Name:   Craig Hanselman

Title:   Vice President

 

   Signature Page 3         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Lender

By:    

Name:    

Title:    

 

SOCIÉTÉ GÉNÉRALE,

as Lender

By:   /s/ David M. Bornstein

Name:   David M. Bornstein

Title:   Director

 

COMERICA BANK, as Lender By:   /s/ Katya Evseev

Name:   Katya Evseev

Title:   Corporate Banking Officer

 

RB INTERNATIONAL FINANCE (USA) LLC, f/k/a

RZB FINANCE, LLC, as Lender

By:   /s/ Shirley Ritch

Name:   Shirley Ritch

Title:   Vice President By:   /s/ John A. Valiska

Name:   John A. Valiska

Title:   First Vice President

 

COMPASS BANK, as Lender By:   /s/ Kathleen J. Bowen

Name:   Kathleen J. Bowen

Title:   Senior Vice President

 

   Signature Page 4         

First Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

BOKF, N.A., f/k/a BANK OF OKLAHOMA, N.A.,

as a Lender

By:   /s/ Mike Weatherholt

Name:   Mike Weatherholt

Title:   Vice President

 

AMEGY BANK NATIONAL ASSOCIATION,

as Lender

By:    

Name:    

Title:    

 

CITIBANK, N.A.,

as Lender

By:   /s/ Don Dimitrievich

Name:   Don Dimitrievich

Title:   Vice President

 

NZC GUGGENHEIM MASTER FUND LTD.,

as Lender

By:    

Name:    

Title:    

 

LENDERS NOT SIGNING THIS FIRST AMENDMENT:

 

WELLS FARGO BANK, NA,

AMEGY BANK NATIONAL ASSOCIATION,

SUNTRUST BANK,

NZC GUGGENHEIM MASTER FUND LTD.,

U.S. BANK NATIONAL ASSOCIATION,

 

   Signature Page 5         

First Amendment to

Amended and

Restated Credit Agreement